  Case 16-17625-elf          Doc 49        Filed 12/05/18 Entered 12/05/18 18:05:03              Desc Main
                                           Document      Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Marianne Dugan
                                      Debtor                                          CHAPTER 13

Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee for
Hilldale Trust
                                  Movant                                            NO. 16-17625 ELF
                vs.

Marianne Dugan                                 Debtor

Jeffrey Dugan                                  Co-Debtor
                                                                          11 U.S.C. Sections 362 and 1301
William C. Miller Esq.                         Trustee

        MOTION OF Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
                     individually but as trustee for Hilldale Trust
                   FOR RELIEF FROM THE AUTOMATIC STAY
                          UNDER SECTIONS 362 and 1301

          1.       Movant is Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually

 but as trustee for Hilldale Trust.

          2.       Debtor Marianne Dugan and Co-Debtor Jeffrey Dugan are the owners of the premises 3641

 Canby Drive, Philadelphia, PA 19154, hereinafter referred to as the mortgaged premises.

          3.       Movant is the holder of a mortgage, original principal amount of $188,000.00 on the

 mortgaged premises that was executed on January 2, 2007 by Debtor and Co-Debtor as co-mortgagors. Said

 mortgage was recorded on January 22, 2007 at Instrument No.51616011. The Mortgage was subsequently

 assigned to Movant by way of Assignment of Mortgage recorded on February 11, 2016, at Document No.

 53022299 in Philadelphia County. Documentation attached hereto as Exhibit A is provided in support of right

 to seek a lift of stay and foreclose if necessary.

          4.       William C. Miller Esq., is the Trustee appointed by the Court.

          5.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

 of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

 Bankruptcy by the Debtor.

          6.       Debtor and Co-Debtor have failed to make the monthly post-petition mortgage payments in

 the amount of $1,279.11 for the months of June 2018 through November 2018.
Case 16-17625-elf          Doc 49      Filed 12/05/18 Entered 12/05/18 18:05:03                Desc Main
                                       Document      Page 2 of 2
        7.       In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred $850.00 in

legal fees and $181.00 in legal costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code

and otherwise applicable law.

        8.       The total amount necessary to reinstate the loan post-petition, less suspense balance of

$994.33 is $6,680.33 (plus attorney’s fees & costs).

        9.       Debtor is currently delinquent in plan payments to the Chapter 13 Trustee in the amount of

$198.00.

        10.     Movant is entitled to relief from stay for cause.

        11.      This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Automatic Stay under Section

362 and the Codebtor Stay under Section 1301 of the Bankruptcy Code, so as to permit Movant to proceed

with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take any legal

action to enforce its right to possession of the mortgaged premises. Further, Movant prays that an Order be

entered awarding Movant the costs of this suit, including reasonable attorney’s fees in accordance with the

mortgage, loan documents and related agreements, and current law, together with interest.


                                                         /s/Rebecca A. Solarz, Esquire
                                                          Rebecca A. Solarz, Esquire
                                                          KML Law Group, P.C.
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106-1532
                                                          Phone: (215) 627-1322 Fax: (215) 627-7734
                                                         Attorneys for Movant/Applicant
